Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                WEST PALM BEACH DIVISION

                                      Case No. 9:19-cv-81308


  FLOREUS DELVA,                      )
  CARLIX MOLTIME,                     )
  ELVIRE ALEXANDRE PHILISTIN,         )
  MAGALINE JOASSAINT,                 )
  BETTY PIERRE,                       )
  BOLIVARD JULIEN                     )
  BORDGE DESRUISSEAUX                 )
                                      )
              Plaintiffs,             )
                                      )               CIVIL ACTION
  vs.                                 )
                                      )
  J. ALDERMAN FARMS, INC.,            )
                                      )
              Defendants.             )
  ___________________________________ )

                                          COMPLAINT

                                 PRELIMINARY STATEMENT

         1.     This is an action by seven (7) farmworkers formerly employed by Defendant J.

  Alderman Farms, Inc. Plaintiffs Carlix Moltime, Floreus Delva, Elvire Alexandre Philistin,

  Magaline Joassaint, and Betty Pierre were briefly employed by the Defendant to harvest vegetables

  in the fall of 2018 in the Palm Beach County area. Plaintiffs Bordge Desruisseaux and Bolivard

  Julien were employed by the Defendant to harvest vegetables during the winter of 2018 through

  the spring of 2019 in the Palm Beach County area.

         2.      The Plaintiffs bring this action to secure and vindicate rights afforded to them by

  the Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”), 29 U.S.C. §§1801, et.

  seq.

                                                 1
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 12



         3.      Defendant failed to comply with several of the AWPA’s provisions for the

  protection of migrant and seasonal farmworkers. In violation of its working arrangement with

  the workers, Defendant unlawfully dismissed the Plaintiffs from their employment as vegetable

  harvesters to replace them with temporary foreign workers imported under the H-2A

  guestworker program. By engaging in these unlawful acts, Defendant avoided being forced to

  displace and repatriate some of its H-2A workers, who the company had recruited and

  transported to the U.S. at considerable cost. Defendant did not follow its own employee

  disciplinary action procedures when terminating the Plaintiffs Carlix Moltime, Floreus Delva,

  Elvire Alexandre Philistin, Magaline Joassaint, and Betty Pierre. Defendant furloughed

  Plaintiffs Bordge Desruisseaux and Bolivard Julien, while retaining most or all of its H-2A

  workers. The Plaintiffs seek actual and statutory damages for the Defendant’s violations of law.

                                             JURISDICTION

         4.      This action arises under the AWPA, 29 U.S.C. §§1801, et. seq. This Court has

  jurisdiction pursuant to 29 U.S.C. §1854(a), 28 U.S.C. §1331 and 28 U.S.C. §1337.

                                              VENUE

         5.      Venue is proper in this district pursuant to 28 U.S.C. §§1391 (b) and (c), and 29

  U.S.C. §1854(a).

                                             PARTIES

         6.      Plaintiff Carlix Moltime (“Moltime”) is a citizen of the United States who

  maintains his home in Belle Glade, Palm Beach County, Florida. During the period he was

  employed harvesting vegetables in south Florida as a member of Defendant’s labor crew, Moltime

  was a seasonal agricultural worker within the meaning of the AWPA, 29 U.S.C. §1802(10)(A),




                                                  2
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 12



  and its attendant regulations, 29 C.F.R. §500.20(r), in that he was employed near Belle Glade in

  agricultural employment of a seasonal nature harvesting vegetables.

         7.      Plaintiff Floreus Delva (“Delva”) is a lawful permanent resident of the United

  States who maintains his home in Belle Glade, Palm Beach County, Florida. During the period he

  was employed harvesting vegetables in south Florida as a member of Defendant’s labor crew,

  Delva was a seasonal agricultural worker within the meaning of the AWPA, 29 U.S.C.

  §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that he was employed near

  Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         8.      Plaintiff Elvire Alexandre Philistin (“Philistin”) is a lawful permanent resident of

  the United States who maintains her home in Belle Glade, Palm Beach County, Florida. During

  the period she was employed harvesting vegetables in South Florida as a member of Defendant’s

  labor crew, Philistin was a seasonal agricultural worker within the meaning of the AWPA, 29

  U.S.C. §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that she was employed

  near Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         9.      Plaintiff Magaline Joassaint (“Joassaint”) is a lawful permanent resident of the

  United States who maintains her home in Belle Glade, Palm Beach County, Florida. During the

  period she was employed harvesting vegetables in south Florida as a member of Defendant’s labor

  crew, Joassaint was a seasonal agricultural worker within the meaning of the AWPA, 29 U.S.C.

  §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that she was employed near

  Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         10.     Plaintiff Betty Pierre (“Pierre”) is a U.S. worker within the meaning of 20 C.F.R.

  §655.103(b). She maintains her home in Belle Glade, Palm Beach County, Florida. During the

  period she was employed harvesting vegetables in south Florida as a member of Defendant’s labor



                                                  3
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 12



  crew, Pierre was a seasonal agricultural worker within the meaning of the AWPA, 29 U.S.C.

  §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that she was employed near

  Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         11.    Plaintiff Bolivard Julien (“Julien”) is a lawful permanent resident of the United

  States who maintains his home in Belle Glade, Palm Beach County, Florida. During the period he

  was employed harvesting vegetables in south Florida as a member of Defendant’s labor crew,

  Julien was a seasonal agricultural worker within the meaning of the AWPA, 29 U.S.C.

  §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that he was employed near

  Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         12.      Plaintiff Bordge Desruisseaux (“Desruisseaux”) is a lawful permanent resident of

  the United States who maintains his home in Belle Glade, Palm Beach County, Florida. During

  the period he was employed harvesting vegetables in south Florida as a member of Defendant’s

  labor crew, Desruisseaux was a seasonal agricultural worker within the meaning of the AWPA, 29

  U.S.C. §1802(10)(A), and its attendant regulations, 29 C.F.R. §500.20(r), in that he was employed

  near Belle Glade in agricultural employment of a seasonal nature harvesting vegetables.

         13.      Defendant J. Alderman Farms, Inc. is a closely-held farming corporation based in

  Palm Beach County. At all times relevant to this action, J. Alderman Farms, Inc. was an

  agricultural employer within the meaning of the AWPA, 29 U.S.C. §1802(2), in that it operated a

  farm and employed seasonal or migrant agricultural workers.

                          STATUTORY AND REGULATORY STRUCTURE

         14.    An agricultural employer in the United States may import aliens to perform labor

  of a temporary nature if the U.S. Department of Labor certifies that (1) there are insufficient

  available workers within the United States to perform the job, and (2) the employment of aliens



                                                 4
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 12



  will not adversely affect the wages and working conditions of similarly-situated U.S. workers. 8

  U.S.C. §§1101(a)(15)(H)(ii)(a) and 1188(a)(1), and 20 C.F.R. §655.100. Aliens admitted in this

  fashion are commonly referred to as “H-2A workers.”

         15.     Agricultural employers seeking the admission of H-2A workers must first file a

  temporary labor certification application with the U.S. Department of Labor (hereinafter “DOL”).

  20 C.F.R. § 655.130. This application must include a job offer, commonly referred to as a

  “clearance order” or “job order,” complying with applicable regulations. 20 C.F.R. §

  655.121(a)(1). Federal regulations establish the minimum benefits, wages, and working conditions

  that must be offered by the petitioning employer in order to avoid adversely affecting similarly-

  situated U.S. workers. 20 C.F.R. §§ 655.120, 655.122 and 655.135.

         16.     Among other things, the H-2A regulations are designed to implement the statutory

  preference for hiring U.S. workers for jobs that become available in the United States. Prospective

  H-2A employers must offer U.S. workers benefits, wages and working conditions at least equal to

  those it offers or provides H-2A workers and may not impose any restrictions or obligations on

  U.S. workers that it does not also impose on H-2A workers. 20 C.F.R. § 655.122(a). From the

  time the foreign workers depart for the employer’s place of employment, H-2A employers must

  provide employment to any qualified, eligible U.S. worker who applies to the employer until 50

  percent of the period of the work contract has elapsed. 20 C.F.R. § 655.135(d).

         17.     The H-2A employer’s clearance order serves as an employment contract between

  the agricultural employer and H-2A workers as well as domestic farmworkers hired under the

  clearance order. 20 C.F.R. § 655.122(q). The clearance order also constitutes a working

  arrangement between the H-2A employer and any U.S. workers hired pursuant to its terms within

  the meaning of the AWPA, 29 U.S.C. §1832(c).



                                                  5
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 12



          18.    In or about July, 2018, Defendant submitted a temporary labor certification

  application to the Office of Foreign Labor Certification of the DOL’s Employment and Training

  Administration seeking 15 workers for employment from September 1, 2018 through April 15,

  2019.

          19.    As part of the temporary labor certification application described in Paragraph 18,

  Defendant submitted a clearance order which contained a certification that the order described the

  actual terms and conditions of employment being offered, and contained all material terms of the

  job, as required by 20 C.F.R. § 653.501(c)(3)(viii).

          20.    In or about September, 2018, Defendant submitted a second temporary labor

  certification application to the Office of Foreign Labor Certification of the DOL’s Employment

  and Training Administration seeking 24 workers for the 2018-19 harvest season for employment

  from November 13, 2018 through May 25, 2019.

          21.    As part of the second temporary labor certification application described in

  Paragraph 20, Defendant submitted a clearance order which contained a certification that the order

  described the actual terms and conditions of employment being offered, and contained all material

  terms of the job, as required by 20 C.F.R. § 653.501(c)(3)(viii).

          22.    Defendant’s clearance orders described in Paragraphs 18 and 20 explicitly and

  implicitly incorporated the H-2A regulations at 20 C.F.R. §655 Subpart B. 20 C.F.R. § 655.135.

          23.    The United States Department of Labor (“DOL”) accepted Defendant’s first

  temporary labor certification application and employment contract submitted on behalf of

  Defendant as described in Paragraph 18. The clearance order was circulated to local job service

  offices in an effort to recruit U.S. workers to fill the positions offered. On July 17, 2018, DOL’s

  National Processing Center in Chicago granted Defendant’s first temporary labor certification



                                                   6
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 12



  application in full and certified the admission of 15 foreign workers to fill the positions described

  in the clearance order from September 1, 2018 through April 15, 2019.

            24.   DOL accepted Defendant’s second temporary labor certification application and

  employment contract submitted on behalf of Defendant as described in Paragraph 20. The

  clearance order was circulated to local job service offices in an effort to recruit U.S. workers to fill

  the positions offered. On September 26, 2018, DOL’s National Processing Center in Chicago

  granted Defendant’s second temporary labor certification application in full and certified the

  admission of 24 foreign workers to fill the positions described in the clearance order from

  November 13, 2018 through May 25, 2019.

            25.   The Customs and Immigration Services of the Department of Homeland Security

  in turn issued H-2A visas to fill the manpower needs described in both of Defendant’s clearance

  orders.

                                                COUNT I

                   (Migrant and Seasonal Agricultural Worker Protection Act)


            26.   This count sets forth a claim by the Plaintiffs Moltime, Delva, Philistin, Joassaint,

  and Pierre for damages with respect to Defendant’s violations of the AWPA and its attendant

  regulations during the 2018-2019 vegetable harvesting season in South Florida.

            27.   In or about October, 2018, Defendant hired the Plaintiffs for employment in the

  positions described in its clearance orders (Paragraphs 18 and 20).

            28.   Defendant briefly employed the Plaintiffs Moltime, Delva, Philistin, Joassaint and

  Pierre, compensating them on both hourly and piece-rate bases.

            29.   Defendants terminated without cause the employment of the Plaintiffs Moltime,

  Delva, Philistin, Joassaint and Pierre shortly after they started work.

                                                     7
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 12



         30.     Defendant did not follow its own employee disciplinary action procedures in its

  termination of the Plaintiffs Moltime, Delva, Philistin, Joassaint and Pierre.

         31.     Plaintiffs Moltime, Delva, Philistin, Joassaint and Pierre did not violate the work

  rules included in Defendant’s clearance orders. Some or all of Defendant’s H-2A employees

  engaged in the same or similar conduct as Plaintiffs Moltime, Delva, Philistin, Joassaint and Pierre,

  yet were not terminated or disciplined.

         32.     Defendant failed to offer the Plaintiffs Moltime, Delva, Philistin, Joassaint and

  Pierre employment for a total number of work hours equal to or at least three-quarters of the

  workdays of the contract period. Defendant failed to pay Plaintiffs Moltime, Delva, Philistin,

  Joassaint and Pierre the amounts they would have earned had they in fact worked the guaranteed

  number of days.

         33.     Defendant’s’ actions described in Paragraphs 29 through 32 violated without

  justification its working arrangement with Plaintiffs Moltime, Delva, Philistin, Joassaint and

  Pierre, in violation of the AWPA, 29 U.S.C. § 1832(c).

         34.     Defendant’s violations of the APWA as set forth in this count occurred as part of

  its regular business practices and were the natural consequences of its conscious and deliberate

  actions and were thereby intentional within the meaning of the AWPA, 29 U.S.C. § 1854 (c)(1).

         35.     As a result of Defendant’s violations of the AWPA and its attendant regulations as

  set forth in this count, Plaintiffs Moltime, Delva, Philistin, Joassaint and Pierre have suffered

  damages including the loss of employment opportunities.




                                                   8
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 12



                                               COUNT II

                  (Migrant and Seasonal Agricultural Worker Protection Act)


         36.     This count sets forth a claim by the Plaintiffs Julien and Desruisseaux for

  damages with respect to Defendant’s violations of the AWPA and its attendant regulations

  during the 2018-2019 vegetable harvesting season in South Florida.

         37.     In or about November, 2018, Defendant hired Plaintiff Julien for employment in

  the position described in its clearance orders (Paragraphs 18 and 20).

         38.     In or about December, 2018, Defendant hired Plaintiff Desruisseaux for

  employment in the position described in its clearance orders (Paragraphs 18 and 20).

         39.     Defendant employed the Plaintiffs Julien and Desruisseaux, compensating them

  on both hourly and piece-rate bases.

         40.     Defendant furloughed Plaintiffs Julien and Desruisseaux in or around April of

  2019, by informing them that there was not enough work, but promised to contact Plaintiffs

  Julien and Desruisseaux when more work became available.

         41.     Few if any of Defendant’s H-2A workers were involuntarily terminated nor

  furloughed during the 2018-2019 vegetable harvesting season.

         42.     Defendant continued to have additional work available until the end of the 2018-

  2019 vegetable harvesting season.

         43.     Defendant never contacted Plaintiffs Julien and Desruisseaux to return to work

  after they were furloughed while additional work was still available.

         44.     Defendant failed to offer Plaintiffs Julien and Desruisseaux employment for a

  total number of work hours equal to or at least three-quarters of the workdays of the contract




                                                  9
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 12



  period. Defendant failed to pay Plaintiffs Julien and Desruisseaux the amounts they would have

  earned had they in fact worked the guaranteed number of days.

         45.     By continuing to offer employment to its H-2A workers after it furloughed

  Plaintiffs Julien and Desruisseaux, Defendant violated without justification its working

  arrangement promise that U.S. workers would be offered benefits, wages and working conditions

  at least equal to those Defendant offered and provided to its H-2A workers.

         46.     Defendant’s actions described in Paragraphs 40 through 45 violated without

  justification its working arrangement with Plaintiffs Julien and Desruisseaux, in violation of the

  AWPA, 29 U.S.C. § 1832(c).

         47.     Defendant’s violations of the APWA as set forth in this count occurred as part of

  its regular business practices and were the natural consequences of its conscious and deliberate

  actions and were thereby intentional within the meaning of the AWPA, 29 U.S.C. § 1854 (c)(1).

         48.     As a result of Defendant’s violations of the AWPA and its attendant regulations

  as set forth in this count, Plaintiffs Julien and Desruisseaux have suffered damages, including the

  loss of employment opportunities.

                                              Count III

                                        (Breach of Contract)

         49.     This count sets forth a claim for damages by the Plaintiffs for Defendant’s breach

  of its employment contracts with the workers, as embodied in the clearance orders described in

  Paragraphs 18 and 20.

         50.     The terms and conditions of employment contained in Defendant’s clearance orders

  constituted the employment contracts between Defendant and the Plaintiffs, the terms of which




                                                  10
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 12



  were supplied by federal regulations at 20 C.F.R. §§ 655.120 and 655.122 and 20 C.F.R. §

  653.501(c)(3).

         51.       Defendant breached its employment contracts with the Plaintiffs by providing terms

  and conditions of employment that were materially different from those in the clearance orders by

  failing to provide them employment as promised in the clearance orders, not complying with its

  own disciplinary procedures, by imposing restrictions or obligations on the Plaintiffs that it did not

  impose on its H-2A employees, and failing to offer U.S. workers benefits, wages and working

  conditions at least equal to those it offered and provided to its H-2A workers

         52.       As a result of Defendant’s breaches of its employment contract obligations as

  described in this Count, the Plaintiffs have sustained substantial injuries.

                                        PRAYER FOR RELIEF

         WHEREFORE, the Plaintiffs request that this Court enter an Order:

         a.        Awarding the Plaintiffs their actual damages, or statutory damages in the amount

                   of Five Hundred Dollars ($500.00) each, whichever is higher, for each violation of

                   the AWPA set out in Count I and Count II;

         b.        Awarding the Plaintiffs their actual and consequential damages for Defendant’s

                   contractual breaches as set out in Count III;

         c.        Awarding the Plaintiffs the costs of this action;

         d.        Awarding the Plaintiffs all interest due from the date of the infraction, and

         e.        Granting any and all further relief as this Court deems just and appropriate.

  DATED: September 24, 2019




                                                    11
Case 9:19-cv-81308-RLR Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 12



                                     Respectfully submitted,

                                     /s/ Tia Huntley
                                     Tia S. Huntley, Esq.
                                     Florida Bar No.: 123847
                                     Florida Rural Legal Services, Inc.
                                     3210 Cleveland Avenue, Suite 101
                                     Fort Myers, Florida 33901
                                     Telephone: (239) 334-4554, Ext. 4119
                                     Facsimile: (239) 334-3042
                                     E-mail: tia.huntley@frls.org

                                      Attorney for Plaintiffs C. Moltime, F. Delva,
                                      E. Philistin, M. Joassaint, B. Desruisseaux
                                      and B. Julien


                                     /s/ Vanessa Coe
                                     Vanessa Coe, Esq.
                                     Florida Bar No.: 96788
                                     Legal Aid Society of Palm Beach County, Inc.
                                     423 Fern Street, Suite 200
                                     West Palm Beach, FL 33401
                                     Telephone: 561-655-8944
                                     Facsimile: 561-655-5269
                                     E-mail: vcoe@legalaidpbc.org


                                     Attorney for Plaintiff B. Pierre




                                       12
